     Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 1 of 11



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CHRISTOPHER MCCROBIE,

                                             Plaintiff,

v.                                                          1:15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
ASTA FUNDING, INC.;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER

                                             Defendants.

________________________________________________

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION TO AMEND
                        HIS COMPLAINT

     I. Preliminary Statement

        On May 19, 2015, Plaintiff filed his First Amended Complaint. (FAC) (Dkt #7). This

complaint was served on all named Defendants within the time allotted by Federal Rule of Civil

Procedure 4(m). (Dkt #10-13). Defendant moved to dismiss Plaintiff’s FAC on July 28, 2015.

Upon conferring with the undersigned counsel, and upon further deliberation, Plaintiff moved for

leave to file a Second Amended Complaint (SAC) on August 27, 2015, which also presented a

response to Defendant’s motion to dismiss. See Dkt#19. On February 15, 2019 Judge Villardo

issued an order denying Defendant’s motion to dismiss; and denying without prejudice Plaintiff’s

motion for leave to amend. Judge Vilardo afforded Plaintiff 45 days to re-file his motion for

leave to amend. Finally, Judge Vilardo barred Defendant from raising any arguments addressed

in Judge Vilardo’s detailed order, and also prevented Defendant from raising any new arguments




                                                1
       Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 2 of 11



which could have been raised earlier. See Dkt#79, 80. Plaintiff now files his motion for leave to

amend the FAC and file the proposed SAC.

      II. Absent any showing by Defendants that Plaintiff’s proposed amendments are futile,
          Federal Rules of Civil Procedure direct a finding that Plaintiff be granted leave to
          amend his complaint as requested.

          Federal Rule of Civil Procedure 15(a)(2) instructs courts to “freely give leave [to amend]

when justice so requires.” Nonetheless, leave to amend should be denied only where there is

“undue delay, bad faith or dilatory motive on the part of the movant, ... undue prejudice to the

opposing party ... [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); accord

Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d Cir.2002).1 The Second Circuit has

characterized Rule 15 as encompassing a “liberal” amendment policy. See, e.g., Ruotolo v. City

of New York, 514 F.3d 184, 191 (2d Cir.2008). A motion to amend under Rule 15(a)(2) may be

made at any stage of the litigation, see, e.g., Laurent v. PricewaterhouseCoopers LLP, 2012 WL

3614043, at *3 (S.D.N.Y. Aug. 15, 2012), and “[t]he rule in this Circuit has been to allow a party

to amend its pleadings in the absence of a showing by the nonmovant of prejudice or bad faith.”

AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725 (2d Cir.2010)

(quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.1993)). Thus, case law holds

that the “non-movant bears the burden of showing prejudice, bad faith and futility of the

amendment.” Grant v. Citibank (S.D.) N.A., 2010 WL 5187754, at *6 (S.D.N.Y. Dec. 6, 2010)

(citations omitted).

          a. No reasonable arguments can be made that Plaintiff’s motion to amend was made
             upon undue delay, or that it was made in bad faith or with a dilatory motive.

          Plaintiff has acted swiftly to amend his complaint in this matter.          It first received

feedback regarding the FAC on July 28, 2015, when Defendants filed a motion to dismiss. See

1
    The issue of “futility” is addressed in full detail in point “III” of this memorandum.
                                                    2
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 3 of 11



Dkt # 17. Within 30 days, Plaintiff filed a motion for leave to amend. See Dkt# 19. He now re-

files this motion in the allotted time frame provided by Judge Vilardo’s February 15, 2019 order.

       Moreover, upon the affixed affidavit it is clear that Plaintiff has not acted in bad faith or

with a dilatory motive. In sum, no reasonable argument can be made that Plaintiff’s motion to

amend was made upon undue delay, or that it was made in bad faith or with a dilatory motive.

       b. Defendants cannot demonstrate prejudice sufficient to defeat Plaintiff’s motion to
          amend.

       The “most important factor” in the Rule 15(a) analysis is whether the opposing party

would be prejudiced by the proposed amendment. Roller Bearing Co. of America, Inc. v.

American Software, Inc., 570 F.Supp.2d 376, 384 (D.Conn. 2008) (citing Ruotolo v. City of New

York, 514 F.3d 184, 191 (2d Cir.2008). This inquiry is “often intertwined” with the consideration

of whether there was undue delay on the part of the movant: a long delay is more likely to be

found prejudicial. See Id. (citing Evans v. Syracuse City School Dist., 704 F.2d 44, 47 (2d

Cir.1983)). But while the addition of a new claim or a change in theory of recovery through

amendment may be a factor which contributes to the opposing party's prejudice, it does not

constitute undue prejudice. See Id. at 385 (citing Ward Elecs. Serv., Inc. v. First Commercial

Bank, 819 F.2d 496, 497 (4th Cir.1987) (holding that a denial of plaintiff's motion for leave to

amend in order to change theories of recovery was an abuse of discretion absent a finding of

futility, bad faith, or prejudice); Arc/Connecticut v. O'Meara, 2002 WL 31106383, at *3

(D.Conn.2002) (amended complaint filed soon after action was commenced broadening the

scope of the case resulted in no prejudice); Jenn–Air Prods. Co. v. Penn Ventilator, Inc., 283

F.Supp. 591, 593 (D.Pa.1968) (holding that Rule 15(a) is to be applied liberally even when the

amendment adds an entirely new cause of action)). Where a party seeks to add an additional

claim, evaluation of prejudice requires consideration of whether the new claim would “(i) require

                                                 3
     Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 4 of 11



the opponent to expend significant additional resources to conduct discovery and prepare for

trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from

bringing a timely action in another jurisdiction.” Roller Bearing Co., 570 F.Supp.2d at 385

(citing Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.1993). Notice to the nonmoving

party of the underlying facts relied upon in the new claim or cause of action weighs against a

finding of prejudice to the nonmoving party. See Id. (citing Kreppein v. Celotex Corp., 969 F.2d

1424, 1427 (2d Cir.1992) (holding defendants were not prejudiced by the addition of a claim for

damages for pain and suffering in a products liability action as defendants were on notice of the

underlying facts relied on)). It is the non-moving party's burden to demonstrate that it would be

unfairly prejudiced by the proposed amendment. See Id. (citing Evans, 704 F.2d at 47).

        Applying those factors to the present case, it is clear that the proposed amendment would

not prejudice Defendants. Plaintiff’s proposed amendments merely elaborate expand upon, and

clarify the allegations made in the previous Complaint/. Others are made to address

misunderstandings Defendant appears to harbor about Plaintiff’s complaint. Most importantly,

Plaintiff made his original motion to amend within the original one-year statute of limitations for

filing this action.2 Defendants have been on notice of the claims in Plaintiff’s proposed SAC for

almost four years while this case has been tied up in motion practice. They have had adequate

time to prepare their defenses and preserve relevant evidence. No reasonable argument can be

advanced that Defendants will be prejudiced by this motion to dismiss such that Plaintiff should

be denied an opportunity to amend its complaint.




2
  As explained below, an employee-attorney of Defendant Houslanger & Associates, PLLC
signed the income execution at issue in this case on August 28, 2014.
                                                    4
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 5 of 11



   III. Plaintiff’s amendments are not futile because Plaintiff’s proposed amended
        complaint could withstand a motion to dismiss pursuant to Rule 12(b)(6) on both
        counts.

       A proposed amendment is futile if the proposed claim could not withstand a Fed.R.Civ.P.

12(b)(6) motion to dismiss. Lucente v. IBM Corp., 310 F.3d 243, 258 (2d Cir.2002). A claim can

only withstand a Rule 12(b)(6) motion if it does not contain enough allegations of fact to state a

claim for relief that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127

S.Ct. 1955, 167 L.Ed.2d 929 (2007). In deciding whether a complaint meets this threshold, the

Court is required to accept the material facts alleged in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,

1949–50, 173 L.Ed.2d 868, 884–87 (2009). Because both counts of Plaintiff’s proposed amended

complaint can withstand this scrutiny, Plaintiff’s proposed amendment is not futile.

   a. Summary of Plaintiff’s Proposed Second Amended Complaint.

       Plaintiff, Christopher McCrobie allegedly incurred a credit card debt to Providian

Financial (hereinafter referred to as the “subject debt”). (See SAC ¶14). He allegedly defaulted

on the subject debt. (Id. at ¶16). Sometime after the alleged default, Providian Financial

allegedly assigned the subject debt to Centurion Capital Corporation. (Id. at ¶17). Centurion

Capital Corporation initiated a lawsuit against Plaintiff regarding the subject debt. (Id. at 18). It

served Plaintiff at an old address by substituted service (posting and mailing). (Id. at 19-20). As

a result, Plaintiff never appeared, and a default judgment was entered in favor of Centurion

Capital Corporation on or about March 8, 2007. (Id. at ¶21).

       On August 28, 2014, more than seven years after the entry of the judgment, an attorney-

employee of Houslanger & Associates, PLLC signed and forwarded an income execution to the

Buffalo City Marshall’s Office with instructions to execute on the judgment entered relating to



                                                  5
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 6 of 11



the subject debt. (PSAC ¶¶39-41; see also Exhibit F). This document represented that

Defendant Palisades Acquisition XVI, LLC (“Palisades”) was the “current creditor” by way of

assignment. (Id.). Pursuant to Defendant Houslanger & Associates, PLLC’s request, this income

execution was ultimately forwarded by the Buffalo City Marshall’s Office to Plaintiff’s

employer, and Defendants subsequently received $572.45. (Id. at ¶61; see also Exhibit A). Prior

to executing on Plaintiff’s income, Defendants failed to file an assignment reflecting that

Palisades was the current judgment creditor. (Id. at ¶¶52-54). Plaintiff was also never provided

with a notice of the alleged assignment. (Id. at ¶¶55-56).

       When confronted by Plaintiff’s attorneys and asked to provide documentation

establishing Palisades’ right to initiate post judgment remedies against Plaintiff, Defendant Todd

Houslanger provided documents which failed to make any reference to Plaintiff, Centurion

Capital Corporation, or the default judgment obtained against Plaintiff (PSAC ¶¶62-64; see also

Exhibit B). Plaintiff’s counsel informed Defendant Todd Houslanger of the deficiencies with

these documents, to which he responded that the documents which he previously provided were

“the assignment” and that the assignment was in a “pool of matters” in which he alleged that

Plaintiff’s account had been included. (Id. at ¶¶65-66; see also Exhibit A). He added, “[t]his is

how they did things at the time of the assignment.” (Id.).

       Upon further investigation, Plaintiff learned that: (1) the “pool of matters” referenced by

Defendant Todd Houslanger referred to Palisades’ acquisition of the “Great Seneca Portfolio”

through which Palisades, and its parent company Asta Funding, Inc., purchased $6.9 billion

worth of charge off debt for $300 million (approximately four cents on the dollar) from Great

Seneca Financial Corp. and other debt buyers. ((Id. at ¶ 67); (2) that Great Seneca Financial

Corp. was, itself, a debt buyer who had acquired this portfolio from numerous parties, most of



                                                 6
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 7 of 11



whom were also debt buyers; (3) that Palisades plan was to service this debt through outsourcing

and technology, and without adding materially to its infrastructure; (4) that it bought the debt “as

is” with extremely limited put-back rights and warranties regarding collectability;3 (5) that it had

only conducted an “initial review” of the portfolio prior to purchase; (6) that shortly after the

purchase, Palisades adopted a policy of litigation, rather than collection due to cash flow

concerns; (7) that by June of 2014, Palisades was telling investors that given the age of its

portfolio (currently 12-13 years removed from origination), and given that the portfolio consisted

of debts which had already been purchased by at least one other debt buyer prior to Palisades

purchase of the Great Seneca Portfolio, that it was on the “outer bounds of our collection

forecasts” and that it could no longer value the portfolio according to its previous accounting

methods; (8) that Palisades’ parent company, Asta Funding, Inc., advertises on its website that

after it purchases portfolios, it will not “burden” the seller with “overwhelming requests for

documentation, or ongoing communications with debtors whose accounts have been sold” –

which is virtually an invitation to unscrupulous players to serve up fraudulent or uncollectable

accounts. (Id. at 67; see also Exhibits J-L).

       The above facts establish that it is plausible, if not likely, that Plaintiffs can prove the

allegations alleged in the proposed second amended complaint. In addition, it is well established

that many third party debt buyers do not possess, and cannot obtain, documents necessary to

establish a prima facie case. (PSAC ¶68) (collecting cases).4 In fact, multiple courts have found

that the Defendants in this action have on multiple occasions initiated post judgment remedies

3
  In other words, Palisades acquired the portfolio knowing that the debt contained in the portfolio
may not be valid or provable, and declined to put any burden on Great Seneca or the other debt
buyers to assist them should anyone challenge the legitimacy of any particular debt in the
portfolio
4
  Keep in mind that, in this case, all of the debts contained in the Great Seneca Portfolio were
purchased from other debt buyers themselves.
                                                  7
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 8 of 11



and have enforced judgments remedies against large numbers of judgment debtors based upon

judgments entered many years ago in favor of other parties, and without documentation

sufficient to prove that Defendants have any right to enforce said judgments.5 (Id. at ¶69a-c).

Finally, Plaintiff’s attorneys previously brought suit against Houslanger & Associates, PLLC

and Todd Houslanger for attempting to enforce post judgment remedies without any legal right

to do so in the matter of Argenteri v. Credigy Receivables Inc. et al, (W.D.N.Y. Civil Action No.

1:14-cv-00425) (Id. at ¶¶71-71). In that case, as with this case, there were numerous deficiencies

with the documentation allegedly enabling Mr. Houslanger’s client to initiated and enforce post

judgment remedies. (Id.).

       Plaintiff alleges two classes which are identical in all respects except for the time periods

in which the classes cover. The first class consists of consumers with New York addresses, who

within one year prior to the filing of Plaintiff’s Motion to Amend in this action;

            a.     Had an income execution forwarded to their employer bearing the
                   signature of Todd Houslanger (or any other attorney employed by
                   Houslanger & Associates, PLLC); or
            b.     Had their bank account restrained after a subpoena and/or restraining
                   notice bearing Todd Houslanger’s signature (or any other attorney
                   employed by Houslanger & Associates, PLLC) was forwarded to their
                   bank; and in which
            c.     Defendant Todd Houslanger represented that Palisades Acquisition
                   XVI, LLC was the “current creditor” (or employed any other
                   substantially similar language) by way of assignment; and
            d.     Subsequently had their wages garnished, or had money taken from
                   their bank accounts pursuant to post judgment remedies initiated and
                   enforced against them by Defendant Todd Houslanger.
(PSAC ¶¶76-88).



5
 Although these cases do not implicate Asta Funding, Inc. directly, as the parent corporation of
Palisades, they are vicariously liable for the co-defendant’s tortious acts. See Goes Lithography
Co. v. Banta Corp., 26 F. Supp. 2d 1042, 1045 (N.D. Ill. 1998); Shapiro, Bernstein & Co., Inc. v.
H.L. Green Co. Inc., 316 F.2d 304, 307 (2d Cir.1963).


                                                 8
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 9 of 11



       Plaintiff alleges individually, and on behalf of this class, that the actions of the

Defendants described above violated 15 U.S.C. §1692e, §1692e(2), §1692e (3), §1692e(4),

§1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1). (PSAC ¶73-88).

The second class consists of consumers with New York addresses, who:

           a.      Within three years before the filing of Plaintiff’s Motion to Amend in
                   this action;
           b.      Had an income execution forwarded to their employer bearing the
                   signature of Todd Houslanger (or any other attorney employed by
                   Houslanger & Associates); or
           c.      Had their bank account restrained after a subpoena and restraining
                   notice bearing Todd Houslanger’s signature (or any other attorney
                   employed by Houslanger & Associates) was forwarded to their bank;
                   and in which
           d.      Defendant Todd Houslanger represented that Palisades Acquisition
                   XVI, LLC was the “current creditor” (or employed any other
                   substantially similar language) by way of assignment; and
           e.      Subsequently had their wages garnished, or had money taken from
                   their bank accounts pursuant to post judgment remedies initiated and
                   enforced against them by Defendant Todd Houslanger.

(PSAC ¶¶87-100).

       On behalf of himself, and on behalf of this class, Plaintiff alleges (1) that all named

Defendants violated New York General Business Law §349. (Id. at ¶¶89-100). Plaintiff

specifically pled the numerosity, predominance, typicality, adequacy, and superiority

requirements of Federal Rule of Civil Procedure 23. (Id. at ¶¶73-75). Plaintiff, individually, and

on behalf of the classes, Plaintiff requests (1) a judgment declaring that the Defendants have

committed the violations of the law alleged in the proposed amended complaint; (2) injunctive

relief pursuant to NY GBL §349; actual and/or compensatory damages; statutory damages

pursuant to the FDCPA and NY GBL §349; and treble damages pursuant to NY GBL§349.

(PSAC at pp. 35-36).


   b. Plaintiff’s proposed SAC is not futile

                                                  9
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 10 of 11




        In his February 15, 2019 order, Judge Vilardo held that Plaintiff had standing under the

FDCPA; that Defendants were not entitled to strike Todd Houslanger’s admission regarding his

documentation; that the doctrine of abstention did not apply; that N.Y. C.P.L.R. 5109(c) did not

direct dismissal; that Defendant’s misrepresentations were sufficiently material to trigger

FDCPA liability; that Todd Houslanger was personally liable under the FDCPA; that Plaintiff

had standing to bring a NY GBL§349 claim; that Plaintiff complained of consumer oriented

conduct; and that Plaintiff alleged sufficient facts to show actual harm under NY GBL §349. See

Dkt#79. Defendant is barred from re-litigating those claims. Defendant is also barred from

bringing any new theory as to why Plaintiff’s claims are futile. See Id. Based on Plaintiff’s

review of the pleadings, the only unaddressed claim is whether Asta Funding may be held

vicariously liable.6

        As Plaintiff has previously argued, Asta Funding, Inc. is vicariously liable for all of the

co-defendant’s tortious acts because they have the right and ability to supervise its Palisades, and

(2) they have a direct financial interest in the manner in which Palisades managed the Great

Seneca portfolio. (SAC, ¶86(e); Goes Lithography Co. v. Banta Corp., 26 F. Supp. 2d 1042,

1045 (N.D. Ill. 1998); Shapiro, Bernstein & Co., Inc. v. H.L. Green Co. Inc., 316 F.2d 304, 307

(2d Cir.1963).

        Finally, Plaintiff notes that one court within the Western District of New York has

reasoned that it would be inappropriate to aggressively police an FDCPA Plaintiff’s pleadings

regarding vicarious liability given the early stage in the litigation, and the various theories


6
  Defendants failed to argue that his class allegations were futile. See Dkt#25. As such,
Defendants are barred from any such argument in response to the present motion pursuant to
Judge Vilardo’s order. Plaintiff has already provided a detailed explanation as to why his class
allegations are not futile. See Dkt#19-1, p. 9-15.

                                                  10
    Case 1:15-cv-00018-LJV-MJR Document 82-12 Filed 03/11/19 Page 11 of 11



regarding vicarious liability reflected in the FDCPA caselaw. See Hallmark v. Cohen &

Slamowitz, LLP, 299 F.R.D. 407, 410-11 (W.D.N.Y. 2014) (citing Marbury Management, Inc. v.

Kohn, 629 F.2d 705, 712, n. 4 (2d Cir.1980) ( “Generally a complaint that gives full notice of the

circumstances giving rise to the plaintiff's claim for relief need not also correctly plead the legal

theory or theories and statutory basis supporting the claim.”). Here, Plaintiffs have given full

notice to the Defendants as to the acts for which vicarious liability is asserted, and as such, has

met its initial burden with respect to vicarious liability at the pleading stage.



                                          CONCLUSION

       By reason of the foregoing, Plaintiff’s motion should be granted in all respects.



Dated: March 11, 2019                                  /s/ Timothy Hiller
                                                       Timothy Hiller, Esq.
                                                       Law Offices of Kenneth Hiller PLLC
                                                       Attorneys for the Plaintiff
                                                       6000 North Bailey Ave., Suite 1A
                                                       Amherst, NY 14226
                                                       (716) 564-3288
                                                        Email: thiller@kennethhiller.com
                                                              sandrews@kennethhiller.com
                                                               khiller@kennethhiller.com




                                                  11
